        Case 2:16-cr-00296-JAD-PAL Document 299 Filed 12/16/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-00296-JAD-PAL-4
 4
                   Plaintiff,                          ORDER
 5
            v.                                                 ECF No. 296
 6
     CASSANDRA EDWARDS,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for Tuesday, January 5, 2021 at 11:00 a.m., be

12   vacated and continued to March 8, 2021, at 10:00 a.m.

13          DATED this 16th day of December 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
